PER CURIAM.
Subsequent to the entry of the Order transferring jurisdiction of a juvenile to the Circuit Court, which Order is the subject matter of this appeal, the State Supreme Court rendered its decision in Davis v. State, 297 So.2d 289, Op. filed July 3, 1974, not yet reported, which said decision bears directly upon the issues raised herein. Inasmuch as the trial court did not have the benefit of the Davis Opinion at the time of the Order appealed herein, we remand this cause to the trial court with directions that its order be reconsidered in light of the teachings of the Davis case, supra.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.